Name: 2001/189/EC: Commission Decision of 28 February 2001 providing for a compulsory beef labelling system in Germany (notified under document number C(2001) 467)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  marketing;  international trade;  Europe
 Date Published: 2001-03-09

 Avis juridique important|32001D01892001/189/EC: Commission Decision of 28 February 2001 providing for a compulsory beef labelling system in Germany (notified under document number C(2001) 467) Official Journal L 067 , 09/03/2001 P. 0087 - 0087Commission Decisionof 28 February 2001providing for a compulsory beef labelling system in Germany(notified under document number C(2001) 467)(Only the German text is authentic)(2001/189/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products which repealed Council Regulation (EC) No 820/97(1), and in particular Article 13(4) thereof,Whereas:(1) Article 13(3) of Regulation (EC) No 1760/2000 provides for the possibility, up until 31 December 2001, that Member States where sufficient details are available in the identification and registration system for bovine animals, may decide that for beef from animals born, fattened and slaughtered in the same Member State, supplementary items of information must also be indicated on labels.(2) Germany has applied to the Commission for approval for such a compulsory beef labelling system in accordance with Article 13(4) of Regulation (EC) No 1760/2000,HAS ADOPTED THIS DECISION:Article 1The German request, as summarised in the Annex, for the introduction of a compulsory labelling system for beef from animals born, fattened and slaughtered on its territory, is approved in accordance with Article 13(4) of Regulation (EC) No 1760/2000.Article 2This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 28 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 204, 11.8.2000, p. 1.ANNEXLabelling of beef and beef products with an indication of German originBeef and beef products from bovine animals born, raised and slaughtered in Germany shall be labelled with an indication of German origin.The indication of German origin shall be given as either "Origin: Germany" or as an indication that the animal, from which the beef was derived, was born, raised and slaughtered in Germany.Criteria to qualify for German originThe indication of German origin shall not be obligatory for beef that is derived from animals which are not registered in the German national bovine database as having been born, reared and slaughtered in Germany, or for which the identification number of the mother of the animal is unknown and the holding of birth has not been proven.